Citation Nr: 0209203	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a right shoulder trauma.

2.  Entitlement to a compensable evaluation for a left 
shoulder disorder.

3.  Entitlement to a compensable evaluation for the residuals 
of a bilateral thumb sprain.

4.  Entitlement to a compensable evaluation for a left wrist 
disorder.

5.  Entitlement to a compensable evaluation for a right ankle 
disorder.

6.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for bilateral pes 
planus, to include the issue of entitlement to a restoration 
of a 10 percent evaluation for a bilateral pes planus.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.

The record reflects that, in a May 1996 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted claims of entitlement to service connection, inter 
alia, for disabilities of the left wrist, the right ankle, 
both shoulders, both thumbs, and both knees.  A 
noncompensable disability rating was assigned for each of 
these disabilities.  The RO also granted service connection 
and assigned a 10 percent evaluation for a bilateral foot 
disorder, which was characterized as pes planus with a 
history of sesamoiditis of the right foot and injury to the 
great toe with cystic lesion of the left heal.  The veteran 
did not appeal the disability evaluations assigned in the May 
1996 rating decision.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the RO.  In 
that decision, the RO denied increased evaluations for the 
veteran's service-connected disabilities of the left wrist, 
the right ankle, both shoulders, and both thumbs.  The RO 
also granted 10 percent evaluations for each of the veteran's 
service-connected knee disorders.  He subsequently perfected 
timely appeals regarding the evaluations assigned for each of 
these disabilities.  In the July 1998 rating decision, the RO 
also reduced the 10 percent disability assigned for a 
bilateral foot disorder to a noncompensable evaluation.  The 
veteran also perfected a timely appeal regarding the 
restoration of this 10 percent rating.

The record reflects that this case has previously come before 
the Board on appeal.  In March 2001, the Board remanded, for 
additional evidentiary development, the veteran's claims of 
entitlement to increased evaluations for disabilities of the 
left wrist, the right ankle, both shoulders, both knees, and 
both thumbs.  The Board also remanded his claim of 
entitlement to restoration of a 10 percent evaluation for a 
bilateral foot disorder.  As will be discussed in greater 
detail below, the requested development was completed, and, 
in November 2001, the RO issued a Supplemental Statement of 
the Case in which it continued to deny these claims.  The 
claims folder was subsequently forwarded to the Board for 
final appellate review.

In March 2001, the Board also denied claims of entitlement to 
service connection for a neck disorder and a back disorder, 
and entitlement to increased evaluations for headaches, 
sinusitis, pseudofolliculitis barbae, a hiatal hernia, benign 
prostatic hypertrophy, and a bilateral eye disorder.  Thus, 
these matters have resolved and are no longer before the 
Board on appeal.

The Board notes that, in March 1999, the veteran presented 
testimony at a videoconference hearing before the undersigned 
Member of the Board.  The testimony presented during this 
hearing pertained primarily to his claims for service 
connection, which, as noted above, were subsequently resolved 
in the Board's March 2001 decision.  In June 1999, the RO 
issued a letter to the veteran requesting that he specify 
whether he desired an additional hearing in order to address 
the other issues on appeal.  In a report of contact dated in 
September 2000, it was noted that the veteran had been 
contacted by telephone and that he had stated that he had 
nothing to add and wished that his case be forwarded to the 
Board for review.  Since that time, the veteran has not 
indicated that he desired to appear for another personal 
hearing.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that 
the veteran's right shoulder disability is manifested by 
subjective complaints of aching in the right upper extremity; 
but not by limitation of motion in the right arm or by 
impairment to the humerus, clavicle, or scapula.

2.  The competent and probative evidence is in relative 
equipoise as to whether the veteran's left shoulder 
disability is manifested by limitation of motion in the right 
arm to the shoulder level.

3.  The competent and probative evidence demonstrates that 
the veteran's bilateral thumb disability is manifested by 
subjective complaints of occasional soreness; but not by 
limitation of motion, ankylosis, or functional loss due to 
pain or other symptoms.

4.  The competent and probative evidence demonstrates that 
the veteran's left wrist disorder is manifested by subjective 
complaints of soreness; but not by limitation of motion, 
ankylosis, or functional loss due to pain or other symptoms.

5.  The competent and probative evidence is in relative 
equipoise as to whether the veteran's right ankle disorder is 
manifested by moderate limitation of motion.

6.  The competent and probative evidence demonstrates that 
the veteran's right knee disorder is manifested by subjective 
complaints of soreness and occasional swelling; but not by 
limitation of motion, instability, subluxation, or functional 
loss due to pain or other symptoms.

7.  The competent and probative evidence demonstrates that 
the veteran's left knee disorder is manifested by subjective 
complaints of soreness and occasional swelling; but not by 
limitation of motion, instability, subluxation, or functional 
loss due to pain or other symptoms.

8.  In a May 1996 rating decision, the RO granted service 
connection for a bilateral foot disorder, which was 
characterized as pes planus with a history of sesamoiditis of 
the right foot and injury to the great toe with cystic lesion 
of the left heal, and a 10 percent disability rating was 
assigned. 

9.  In August 1997, the veteran underwent a VA medical 
examination, which showed that his bilateral foot disorder 
was essentially asymptomatic.

10.  In a July 1998 rating decision, the RO properly reduced 
the evaluation of his bilateral foot disorder from 10 percent 
disabling to a noncompensable (zero percent) evaluation.

11.  The competent and probative evidence demonstrates that 
the veteran's bilateral foot disorder is essentially 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a right shoulder trauma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 
4.71a, Diagnostic Code 5203 (2001).  

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 20 percent evaluation for a left shoulder 
disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.2. 4.7, 4.71a, Diagnostic Code 5201 (2001).  

3.  The criteria for a compensable evaluation for the 
residuals of a bilateral thumb sprain are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2. 4.7, 4.71a, 
Diagnostic Code 5224 (2001).  

4.  The criteria for a compensable evaluation for a left 
wrist disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§  4.1, 4.2. 4.7, 4.71a, Diagnostic Code 5215 (2001).  

5.  Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent evaluation for a right ankle 
disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.2. 4.7, 4.71a, Diagnostic Code 5271 (2001).  

6.  The criteria for a rating in excess of 10 percent for a 
right knee disorder are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  4.1, 4.2. 4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2001).  

7.  The criteria for a rating in excess of 10 percent for a 
left knee disorder are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  4.1, 4.2. 4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2001).  

8.  The criteria for restoration of the 10 percent evaluation 
previously assigned for the veteran's bilateral foot disorder 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 
and Part 4, to include §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2001).

9.  The criteria for a compensable evaluation for a bilateral 
foot disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.2. 4.7, 4.71a, Diagnostic Code 5276.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  The file reflects that, during the pendency 
of this case, the veteran has been provided with a Statement 
of the Case (SOC) in May 1997 and Supplemental Statements of 
the Case (SSOC's) in July 1998, June 2000, and November 2001, 
in addition to the Board's decisions in April 1999 and March 
2001.  Also, the RO wrote the veteran a letter concerning the 
VCAA, discussing evidence received and evidence still needed, 
in March 2001.

We note that the development of medical evidence appears to 
be complete.  By virtue of the correspondence, the SOC, and 
the SSOC's provided by the RO, and the Board's previous 
decisions, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Moreover, in accordance with our remand instructions, the RO 
provided the veteran with a VA examination in August 2001 
that thoroughly addressed the nature and severity of his 
service-connected disabilities.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

A.  Compensable rating for residuals of right shoulder trauma

In the May 1996 rating decision, the RO assigned a zero 
percent disability evaluation for the veteran's residuals of 
right shoulder trauma.  The RO's decision was based primarily 
upon the results of a March 1996 VA examination, which showed 
his right shoulder disorder to be asymptomatic on physical 
examination and in X-rays.  As noted in the Introduction, 
above, the veteran did not appeal the disability rating 
assigned in the May 1996 rating decision.  

The veteran is now seeking an increased evaluation for his 
service-connected residuals of right shoulder trauma.  He 
essentially contends that the level of disability in his 
right shoulder is more severe than the noncompensable 
disability rating currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's right shoulder disability is currently assigned 
a noncompensable evaluation under Diagnostic Code (DC) 5203, 
which pertains to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a.  That provision allows for a compensable 
rating for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement 
(10 percent), and for dislocation of the clavicle or scapula, 
or for nonunion of the clavicle or scapula with loose 
movement (20 percent).  See 38 C.F.R. § 4.71a, DC 5203.

The provisions of 38 C.F.R. § 4.31 indicate that, in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2001).

In this case, a compensable evaluation is not warranted under 
DC 5203, because the veteran does not have malunion, 
nonunion, or dislocation of the clavicle or scapula.  Indeed, 
VA examinations conducted in August 2001 and August 1997 were 
both negative for any evidence of such symptomatology in the 
right shoulder.  For this reason, the Board concludes that 
the requirements for a compensable disability rating under 
Diagnostic Code 5203 have not been met.  See 38 C.F.R. 
§ 4.31.

The Board has also given consideration to rating the 
veteran's disability under a diagnostic code other than DC 
5203.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
code may be more appropriate than another, based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against rating the veteran's right shoulder disability under 
a diagnostic code other than DC 5203.  In essence, the Board 
finds that, because repeated VA examination has failed reveal 
and evidence of ankylosis or impairment of the humerus, the 
preponderance of the evidence is against the assignment of 
compensable disability ratings under DC's 5200 or 5201, 
respectively.  Similarly, because the August 2001 VA examiner 
specifically found that the veteran possessed full range of 
motion in his right shoulder, which appears to be consistent 
with findings of noted during his August 1997 examination, 
the Board finds that a disability rating under DC 5201 for 
limitation of motion is not appropriate.  See 38 C.F.R. 
§ 4.71a, DC's 5200, 5201, and 5202.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  During his August 2001 VA examination, 
the veteran reported that he experienced some aching in his 
right shoulder and that it bothered him when lifting, but he 
also indicated that he experienced no weakness, significant 
stiffness, heat, swelling, instability, giving way, or 
locking of the shoulder.  Examination revealed normal 
strength and no evidence of atrophy in the right shoulder.  
Therefore, the Board believes that the results of his August 
2001 VA examination do not support the assignment of an 
increased evaluation based upon functional loss.  The Board 
also believes these results of be consistent with the normal 
findings reported for his right shoulder during his August 
1997 VA examination.  For these reasons, the Board concludes 
that the preponderance of the evidence is against the 
assignment of increased rating based on functional loss under 
the provisions of 38 C.F.R. §§ 4.40 or 4.45.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the assignment of a compensable disability evaluation 
for the veteran's service-connected right shoulder 
disability.  Therefore, the benefit sought on appeal must be 
denied.

B.  Compensable rating for left shoulder disorder

The veteran's left shoulder disability is also currently 
assigned a noncompensable evaluation under DC 5203.  He 
essentially contends that his left shoulder disorder is more 
severe than is contemplated by his assigned noncompensable 
rating.  In particular, the veteran reported during his 
August 2001 VA examination that he experienced pain in his 
left arm whenever he moved it away from his shoulder and 
whenever he tried to do any significant lifting at his job.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation under DC 5203 because the medical 
evidence of record demonstrates that the veteran does not 
experience malunion, nonunion, or dislocation of the clavicle 
or scapula.  In reaching this conclusion, the Board has found 
the most probative evidence of record to be the reports of VA 
examinations conducted in August 2001 and August 1997, which 
both failed to reveal any evidence of such symptomatology in 
his right shoulder.  The Board also looked to X-rays obtained 
during the August 2001 examination, which showed some cystic 
degenerative changes of the inferior aspect of the glenoid, 
but failed to show any evidence of malunion, nonunion, or 
dislocation.

The Board also finds that a compensable disability rating 
under DC 5202 is not warranted because repeated VA 
examination has failed to reveal any evidence of impairment 
of the humerus.  Similarly, VA examination has also 
consistently failed to reveal any evidence of ankylosis of 
scapulohumeral articulation.  Thus, a compensable evaluation 
is not warranted under DC 5200.

The Board has considered whether a compensable disability 
rating is available under DC 5201 for limitation of motion in 
the veteran's left shoulder.  See, Butts, Pernorio, supra.  
In this regard, we note that the veteran's August 2001 VA 
examination revealed abduction to be limited to 90 degrees.  
The Board believes this result to be consistent with the 
assignment of a 20 percent evaluation under DC 5201, which is 
warranted for limitation of motion at shoulder level.  
However, we note that earlier VA examination in August 1997 
failed to reveal any evidence of limitation of motion in the 
left shoulder.  As discussed above, when there is an 
approximate balance of positive and negative evidence 
regarding an issue, the benefit of the doubt shall be 
resolved in the claimant's favor.  Accordingly, having 
resolved reasonable doubt in favor of the veteran, the Board 
concludes that an increased evaluation, 20 percent, is 
warranted for the veteran's left shoulder disorder under the 
criteria of DC 5201.

The Board further finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under DC 5201 because the ranges of motion demonstrated 
during repeated VA examination are not of such severity as to 
warrant a higher disability rating.  We are of course 
cognizant that the August 2001 VA examination also revealed 
evidence of limitation of forward flexion to 160 degrees and 
limitation of external rotation to 70 degrees.  However, in 
order to warrant higher disability ratings under DC 5201, 
motion in the veteran's left shoulder would have to be 
limited to 25 degrees from his side or at least midway 
between his side and shoulder.  Because such a degree of 
limitation was not demonstrated in either the August 2001 or 
August 1997 VA examinations, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent based upon limitation of motion.

With respect to functional loss, the Board recognizes that 
there is evidence of painful motion and some tenderness in 
the left shoulder.  However, during his August 2001 VA 
examination, it was noted that he experienced no weakness, 
significant stiffness, heat, swelling, instability, giving 
way, or locking of the shoulder, and that examination 
revealed normal strength and no atrophy in the left shoulder.  
The Board is of the opinion that these findings do not 
support the assignment of an increased evaluation based upon 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.  We note 
that the results appear consistent with the veteran's 
previous VA examination in August 1997, which revealed his 
left shoulder to be essentially normal.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
granting an increased evaluation based upon functional loss 
due to pain or other symptoms under 38 C.F.R. §§ 4.40 or 
4.45.  See Deluca, supra.

In short, having resolved reasonable doubt in favor of the 
veteran, the Board finds that an increased evaluation of 20 
percent, and no more, is warranted for the veteran's service-
connected left shoulder disorder.  The benefit sought on 
appeal may therefore be granted.

C.  Compensable rating for residuals of bilateral thumb 
sprain

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin. 38 C.F.R. § 
4.20.

In this case, although the record reflects that the veteran 
has not been diagnosed with ankylosis in either thumb, his 
service-connected bilateral thumb disability has been rated 
by analogy as noncompensable pursuant to DC 5224, which 
provides the rating criteria for ankylosis of the thumb.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure".  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing 
Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).

Under DC 5224, a 10 percent evaluation is warranted when the 
ankylosis of the minor thumb is favorable and the maximum 20 
percent evaluation is warranted when the ankylosis of the 
minor thumb is unfavorable.  38 C.F.R. § 4.71a, DC 5224 
(2001).  When classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits under 38 C.F.R. 4.71a, Diagnostic Codes 5216-5227, the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.

The rating provisions relating to ankylosis of the fingers 
and thumb have been amended recently, with the effective date 
of the changes being August 26, 2002.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  Although the instant decision is 
being issued before the effective date of the regulatory 
amendment, the Board notes that the changes would not result 
in a different decision in this regard.

The Board has reviewed the complete record.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).  We find the most probative evidence 
to be the report of the veteran's August 2001 VA examination, 
which showed both of his thumbs to be essentially normal on 
examination.  In particular, we note that he was shown to 
have complete flexion and extension of each thumb with no 
pain.  It was also noted that he had complete abduction and 
adduction of both thumbs without pain, and that he had strong 
pinch or grasp between the thumbs and first fingers in both 
hands.  Both thumbs were also found to be normal in 
appearance, with no deformity.  The examiner specifically 
concluded that both of the veteran's thumbs were normal on 
examination.  In light of the results of this examination, 
which appear to be consistent with the normal findings 
reported during his August 1997 VA examination, the Board 
concludes that the preponderance of the evidence is against 
the assignment of compensable evaluations for either of the 
veteran's thumbs.

The Board has considered whether an increased evaluation is 
available based upon additional functional loss under 
38 C.F.R. §§ 4.40 and 4.45.  However, the August 2001 VA 
examiner specifically concluded that the veteran experienced 
no functional loss in his thumbs when performing either daily 
self-care activities or farm work.  It was further noted that 
the veteran did not describe any way that he could not use 
his left or right thumb.  Based upon the results of this 
examination, the Board concludes that the veteran does not 
experience any functional loss in either thumb due to pain or 
other symptoms.  Thus, the preponderance of the evidence is 
against the assignment of increased evaluations for either 
thumb under the provisions of 38 C.F.R. §§ 4.40 or 4.45.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
compensable disability ratings for either of the veteran's 
thumbs.  The benefit sought on appeal must accordingly be 
denied.

D.  Compensable evaluation for left wrist disorder

The veteran's service-connected left wrist disability is 
currently assigned a noncompensable evaluation under DC 5215.  
Under this code, limitation of motion of the wrist to less 
than 15 degrees of dorsiflexion or palmar flexion limited in 
line with the forearm warrants a 10 percent evaluation.

The report of the veteran's August 2001 VA examination 
reveals that he had dorsiflexion in his wrist to 70 degrees 
and palmar flexion to 80 degrees.  These findings are 
consistent with normal range of motion in the wrist as 
defined by 38 C.F.R. § 4.71, Plate I.  Although radial 
deviation was found to be limited to 20 degrees and ulnar 
deviation was limited to 30 degrees, these findings of 
limitation of motion are not sufficient to warrant the 
assignment of a compensable evaluation under the criteria of 
DC 5215.  The Board notes that these findings are virtually 
identical with those reported during his August 1997 VA 
examination, with the exception of no limitation being found 
in ulnar deviation of the wrist at that time.  In light of 
these findings, the Board concludes that the preponderance of 
the evidence is against granting a compensable evaluation 
under DC 5215.

The Board also has considered whether a compensable 
evaluation might be warranted under the criteria of DC 5214, 
which pertains to ankylosis of the wrist.  However, the 
medical evidence of record demonstrates that the veteran does 
not have ankylosis of the wrist.  Furthermore, the level of 
symptomatology shown in his wrist is not sufficient to 
warrant a rating by analogy under that code.  As noted above, 
examination revealed that he had full dorsiflexion and palmar 
flexion in his left wrist.  The August 2001 VA examination 
also revealed that he could fully extend all fingers in his 
left hand and that all motions were done without pain and 
against resistance.  

The Board has also considered whether a compensable 
evaluation is available based upon additional functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.  However, the August 2001 
examiner specifically noted that there was no functional loss 
in his left wrist and that the veteran did not mention any 
task that could not be performed due to problems in his left 
wrist, including both normal daily activities and work on his 
five-acre farm.  There is no other evidence of record to 
suggest that the veteran experiences functional loss in his 
left wrist.  Thus, we find that a compensable evaluation is 
not warranted based upon functional loss due to pain or other 
symptoms.

In short, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable disability rating for his left wrist 
disability.  The benefit sought on appeal must accordingly be 
denied.


E.  Compensable rating for right ankle disorder

The veteran's right ankle disorder is currently assigned a 
noncompensable evaluation under DC 5271, which pertains to 
limitation of motion in the ankle.  Under that code, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.

The Board notes that there appears to be some inconsistency 
in the record regarding the severity of limitation of motion 
in the veteran's right ankle.  In particular, we note that 
the August 2001 VA examination revealed that he had 
dorsiflexion to 20 degrees in his right ankle and plantar 
flexion to 30 degrees.  The Board believes these findings to 
be consistent with a 10 percent evaluation under DC 5271 for 
moderate limitation of motion in the ankle.  38 C.F.R. 
§ 4.71, Plate II.  However, we also believe that these 
findings are somewhat inconsistent with the results of his 
August 1997 VA examination, which showed that he had 
dorsiflexion to 10 percent and plantar flexion to 45 degrees.  
In essence, the results of these examinations, when compared, 
suggest that the veteran has experienced improvement in 
dorsiflexion since his 1997 examination, but a worsening of 
plantar flexion.  Nevertheless, despite these 
inconsistencies, we recognize that the results of both VA 
examinations do appear consistent with a finding of moderate 
limitation of motion.  Thus, finding that there is reasonable 
doubt with respect to these inconsistencies, and resolving 
such doubt in favor of the veteran, the Board concludes that 
a 10 percent disability rating is warranted under DC 5271 for 
moderate limitation of motion.  

The Board further finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent under DC 5271, because neither his August 1997 or 
August 2001 VA examination demonstrated a "marked" degree 
of limitation of motion in the right ankle.

During his August 2001 VA examination, the veteran reported 
that he felt that he had a "weak ankle", and that he 
sometimes felt better if he wore an ankle brace.  He also 
indicated that he sometimes felt as if it was going to "give 
way".  In light of these complaints, we have considered 
whether an increased evaluation is available under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, upon 
examination, it was noted that he could bear his weight on 
tiptoe repeatedly without symptoms in his ankle, and that he 
had marked strength in the lower leg against resistance.  
Thus, notwithstanding his complaints, physical examination 
failed to reveal any objective evidence of weakness or 
instability.  It was also noted that he did not experience 
swelling, stiffness, heat, or redness.  Examination was also 
negative for any evidence of tenderness or deformity, and the 
examiner specifically found that there was no pain noted on 
range-of-motion testing.  Thus, the Board finds that the 
preponderance of evidence is against the assignment of an 
increased rating based on functional loss due to pain or 
other symptoms.

Although the Board has considered the feasibility of an 
evaluation under other rating codes applicable to the ankle, 
we find that none is appropriate in this instance, as 
repeated VA examination has shown that his right ankle 
disability does not exhibit malunion or ankylosis.  See 38 
C.F.R. § 4.71a, DCs 5270, 5272, 5273 (2001).

In conclusion, having resolved reasonable doubt in favor of 
the veteran, the Board concludes that a 10 percent 
evaluation, and no more, is warranted under the provisions of 
DC 5271.  The benefit sought on appeal may therefore be 
granted.

F.  Increased ratings for left and right knee disorders, each
currently evaluated as 10 percent disabling

The veteran's left and right knee disorders are both 
evaluated as noncompensable under the criteria of DC 5262, 
which pertains to impairment of the tibia and fibula.  Under 
this code, a 10 percent rating is warranted for malunion of 
the tibia and fibula with slight ankle or knee disability, 
and a 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate ankle or knee disability.  
Impairment of the tibia and fibula represented by malunion 
with marked knee or ankle disability warrants a 30 percent 
disability rating.  When impairment of the tibia and fibula 
results in nonunion with loose motion and necessitating a 
brace, a 40 percent rating is warranted.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of 
increased evaluations for the veteran's knee disabilities, 
because repeated VA examination has revealed both knees to be 
essentially asymptomatic.  In this regard, we note the report 
of his August 2001 examination, which shows that both knees 
were completely stable and that he had full range of motion 
in his knees as defined by 38 C.F.R. § 4.71, Plate II.  It 
was also noted that he could do complete bends of his knee 
without pain and that there was no crepitation.  His 
quadriceps muscles were described as strong.  The Board is of 
the opinion that, although the veteran has indicated that he 
experiences soreness in his knees and that he wore braces, 
the results of his August 2001 VA examination show 
symptomatology consistent with no more than a 10 percent 
disability rating under DC 5262 for "mild" impairment.  The 
Board believes the results of this examination to be 
consistent with the previous examination conducted in August 
1997, which also showed that he had full range of motion in 
both knees with no evidence of instability.

The Board has considered whether higher disability ratings 
are available other diagnostic codes pertaining to the knee.  
See, Butts, Pernorio,, supra.  However, as discussed in 
detail above, repeated VA examination has revealed that he 
has full range of motion in both knees.  Thus, DC's 5260 and 
5261 do not apply.  In addition, VA examination has also 
revealed no evidence of instability or subluxation in either 
knee.  DC 5257 therefore does not apply.  Also, there is no 
medical evidence of record to suggest that there is ankylosis 
or arthritis in either knee.  Accordingly, DC's 5003 and 5256 
do not apply.  Furthermore, even if there was evidence of 
either ankylosis or arthritis of record, compensable 
evaluations are only warranted for those disabilities based 
on limitation of motion in the affected joint.  Because 
repeated VA examination has revealed no limitation of motion 
in either of the veteran's knees, compensable evaluations 
would therefore not be warranted for either ankylosis or 
arthritis.

The Board further finds that the preponderance of the 
evidence is against granting increased evaluations based on 
functional loss under the provisions of 38 C.F.R. §§ 4.40 or 
4.45.  Although he reported some intermittent swelling in his 
knees, his August 2001 VA examination was entirely negative 
for any evidence of functional loss in either knee.  

In short, the Board finds that the preponderance of the 
competent and probative evidence is against granting ratings 
in excess of 10 percent for the veteran's left and right knee 
disorders.  Thus, the benefits sought on appeal must be 
denied.

G.  Increased rating for bilateral pes planus, to include 
restoration
of a 10 percent evaluation for that disability

The Board believes that the veteran is seeking both 
restoration of a 10 percent evaluation for his bilateral foot 
disorder and an increased evaluation for that disability.  
Although this issue has been characterized by the RO solely 
as an increased-rating claim, the Board notes that the 
restoration claim also appears to have been specifically 
adjudicated by the RO in the November 1998 Statement of the 
Case.  In that document, the RO specifically cited to 
provisions applicable to that issue, including 38 C.F.R. 
§§ 3.344 and 3.105.  The Board therefore believes that we may 
proceed to decide both the restoration and increased rating 
claims without prejudice to the appellant.  See Bernard, 
supra.

The Board initially notes that the provisions of 38 C.F.R. § 
3.344(a), regarding stabilization of disability ratings, are 
not for application, since the veteran's 10 percent 
evaluation for a bilateral foot disorder had not been in 
effect for a period of five years or more.  The 10 percent 
evaluation was in effect from November 1, 1995, until the 
reduction, which ultimately was effective August 19, 1997.  
See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 
418 (1993).

Furthermore, in reducing the veteran's rating herein, the 
Board also notes that the RO did not need to comply with 38 
C.F.R. § 3.105(e) because, although the July 1998 rating 
decision reduced the rating assigned to the veteran's 
bilateral foot disability from 10 percent to zero percent, 
his combined disability rating actually increased from 10 to 
20 percent at that time.  Therefore, the compensation 
payments made to the veteran were not reduced.  See 
VAOPGCPREC 71-91 (Nov. 7, 1991); see also VAOPGCPREC 29-97 
(Aug. 7, 1997). 

Having decided that the procedure required to reduce the 
veteran's disability rating for his service-connected 
bilateral foot disability was correctly followed by the RO, 
the Board will now turn to the question of whether the 
evidence supported the reduction of the 10 percent disability 
evaluation.

In the May 1996 rating decision, the RO granted service 
connection for a bilateral foot disorder, which was 
characterized as pes planus with a history of sesamoiditis of 
the right foot and injury to the great toe with cystic lesion 
of the left heal.  A 10 percent rating was assigned for this 
disability under DC 5276, which pertains to flatfeet.  Under 
that code, a 10 percent evaluation contemplates moderate 
bilateral or unilateral pes planus manifested by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet. 

In the report of his August 1997 VA examination, no specific 
complaints were noted in regard to the veteran's feet.  Most 
significantly, the veteran did not complain of pain as he had 
during his May 1996 VA examination.  The August 1997 VA 
examiner determined that the veteran was able to stand, 
squat, supinate, pronate, and raise on his toes and heels.  
Function in both feet was found to be within normal limits, 
and the examiner concluded that the cystic lesion that had 
been shown on X-rays in the past was of no clinical 
significance.  The examiner noted diagnoses of flat feet, not 
found on exam; history of parasesamoiditis with normal exam; 
history of left great toe injury with normal exam; and benign 
cystic lesion of the left heel that is without medical 
significance.  Following that examination, the RO reduced the 
veteran's bilateral foot disability from 10 percent disabling 
to a noncompensable evaluation.  

The Board is of the opinion that the results of the veteran's 
August 1997 VA examination supported the reduction of his 
service-connected bilateral foot disorder from 10 percent 
disabling to a noncompensable evaluation.  As discussed 
above, the August 1997 VA examination was entirely negative 
for any objective findings.  Thus, the Board believes that 
his bilateral foot disorder was shown to be essentially 
asymptomatic at that time.  For this reason, the Board 
believes that the RO was correct in concluding that the 
severity of his foot disorder was no longer consistent with a 
"moderate" level of disability under DC 5276.

With respect to the veteran's claim for an increased rating, 
the Board has found the most probative evidence to be the 
report of his August 2001 VA examination, which demonstrated 
that his bilateral foot disorder continues to be virtually 
asymptomatic on examination.  Although some tenderness was 
noted over the forefoot area, the examiner indicated that 
there was no pain on flexion and extension of the ankles, and 
that he could stand on tiptoes without pain.  It was also 
noted that he had complete flexion and extension of both 
great toes and no changes in the skin.  No findings of 
painful motion, instability, weakness, or other signs of 
functional loss were noted.  Although the examiner noted that 
pes planus was not well documented by X-rays, additional X-
rays obtained later that day did show evidence of pes planus.  
However, the examiner specifically concluded that the 
veteran's bilateral foot disorder was no more than mild in 
severity.

The Board believes that the report of the veteran's August 
2001 VA examination supports the assignment of a 
noncompensable evaluation under DC 5276, which is consistent 
with no more than "mild" symptomatology due to pes planus.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a compensable evaluation for his 
bilateral foot disorder.

In summary, the Board finds that the reduction of the 
evaluation assigned for the veteran's bilateral foot disorder 
from 10 percent disabling to a noncompensable rating was 
proper.  The Board also finds that the preponderance of the 
evidence is against an increased, or compensable, evaluation 
for his service-connected bilateral foot disorder.  The 
benefits sought on appeal in this regard must be denied.

ORDER

Entitlement to a compensable evaluation for residuals of 
right shoulder trauma is denied.

Entitlement to an increased evaluation, 20 percent, for a 
left shoulder disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of 
bilateral thumb sprain is denied.

Entitlement to a compensable evaluation for a left wrist 
disorder is denied.

Entitlement to an increased evaluation, 10 percent, for a 
right ankle disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for bilateral pes 
planus, to include the issue of entitlement to restoration of 
a 10 percent evaluation for a bilateral pes planus, is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

